Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 1/8/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-5, 7-11 and 13-40 are allowed because the prior art of record fails to disclose that:
- a latch circuit configured to generate a first latch signal and a second latch signal based on the voltage levels of the first output node and the second output node when the frequency detection signal is enabled and generate the first latch signal and the second latch signal based on the voltage levels of the third output node and the fourth output node when the frequency detection signal is disabled as combined in claims 1, 30 and 35.
-wherein the frequency detection signal is enabled when the voltage levels of the first and second input signals are within a first voltage range and the frequency detection signal is disabled when
the voltage levels of the first and second inputs signals are within a second voltage range higher than the first voltage range as combined in claim 10.
-a frequency detector configured to generate a frequency detection signal by detecting a frequency of a clock signal; a duty detector configured to generate a first detection signal and a

-a node switching circuit configured to electrically couple the first output node to the third output node and a first latch node and electrically couple the second output node to the fourth output node and a second latch node based on the frequency detection signal as combined in claim 38.	

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842